Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has argued the rejection and states that Taveira is not prior art to the instant patent application.
The instant patent application has a filing date of 7-18-17. 
The applicant has filed an amendment with an AFCP 2.0 pilot program request.Claim 1 is amended to recite “…filter the first data for a second data pertinent to a profile template….insert the second data into the predefined data objects to generate the first profile, the first profile to characterize an environment and compress the first profile”..
The terms “…compressing profile data and filtering profile data and point cloud” were searched.
Chinese Patent Pub. No.: CN102944174B that was filed in 2012 discloses “…filter the first data for a second data pertinent to a profile template….insert the second data into the predefined data objects to generate the first profile, the first profile to characterize an environment and compress the first profile”.. and a compression of a point cloud data.  See paragraph 1-10.   In embodiment two, the amount of point cloud is too large and then is reduced and a bounding box is set up for a “cloud mesh space”.  In block 303-304, non unique and redundant points are discarded while the unique points are maintained. 
Therefore, the amendment raises new issues that require further consideration and/or search. 
Applicant is advised to file an RCE to have the amendments considered in full.
The applicants contend that claim 72 is not a duplicate of claim 1 as claim 1 recites “data generation circuitry” while claim 72 recites “processing circuity to execute instructions to…generate…first data generated by a first vehicle”.  These terms are the same. Both are apparatus claims and recite exactly the same verbiage.  Claim 72-79 should be cancelled and are objected to, or should be amended to recite a different scope. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668